Citation Nr: 0904694	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-24 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to a higher rating 
than 10 percent for flatfeet.

2.	Entitlement to a higher rating 
than 10 percent for left knee arthritis.

3.	Entitlement to a higher rating 
than 10 percent for a left knee disorder, evaluated on the 
basis of instability.

4.	Entitlement to a higher rating 
than 10 percent for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from June 1992 to April 
1995.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied claims for increased 
ratings for flatfeet, left knee arthritis, and a right ankle 
disorder.

During the pendency of the appeal, a November 2005 RO rating 
decision granted a separate 10 percent rating for the 
Veteran's left knee disorder, on the basis of instability, 
effective January 30, 2004. While this increased the overall 
level of compensation for the left knee disability, the claim 
for a still higher rating remains on appeal. See A.B. v. 
Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to 
be seeking the highest possible rating for a disability 
unless he or she expressly indicates otherwise).

Through December 2005 correspondence, the Veteran also 
withdrew from appeal a then pending claim for an increased 
rating for lumbosacral strain. 38 C.F.R. 
§ 20.204 (2008).


FINDINGS OF FACT

1.	The Veteran's bilateral flatfeet is comprised of 
moderate level pes planus.

2.	The range of motion in the Veteran's left knee is no 
worse than flexion to 90 degrees, and extension to 0 degrees, 
with pain at the extremes of motion.

3.	The Veteran has no more than a mild level of knee 
instability as involving recurrent subluxation or lateral 
instability.

4.	The Veteran has moderate limitation of motion of the 
right ankle.

CONCLUSIONS OF LAW

1.	The criteria for a higher rating than 10 percent for 
flatfeet are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5276 (2008).

2.	The criteria for a higher rating than 10 percent for 
left knee arthritis are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5260 and 5261 (2008).

3.	The criteria for a higher rating than 10 percent for 
left knee instability are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Code 5257 (2008).

4.	The criteria for a higher rating than 10 percent for a 
right ankle disorder are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The RO has informed the Veteran of what evidence would 
substantiate his claims for increased ratings through VCAA 
notice correspondence issued between July 2004 and August 
2005, which notified him as to each element of satisfactory 
notice set forth under the Pelegrini II decision. The June 
2005 Statement of the Case (SOC) explained the general 
criteria to establish a claim for an increased rating. The 
VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 
The Court's decision of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) further establishes a heightened notice obligation 
under the VCAA to a claimant attempting to establish 
entitlement to an increased rating for a service-connected 
disability. The Vazquez decision requires that VA notify the 
claimant that to substantiate a claim for increased rating 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The RO has provided the Veteran with May 2008 correspondence 
which met the requirements of Vazquez and properly informed 
the Veteran of the evidence that he would need to provide 
indicating that the service-connected disorders under 
evaluation had increased in severity in accordance with the 
provisions of the rating schedule.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). Here, the initial July 2004 VCAA notice met this 
standard for timely notice. While the subsequent notice 
letters in comparison did not meet this requirement, the 
Veteran has had an opportunity to respond to the most recent 
correspondence in advance of the July 2008 Supplemental SOC 
(SSOC) readjudicating his claims. During this time period the 
Veteran underwent VA examinations, and the RO continued to 
attempt to obtain VA outpatient treatment records. There is 
no indication of any further available evidence or 
information that must be associated with the record. The 
Veteran has therefore had the full opportunity to participate 
in the adjudication of the claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment, and records from private treatment 
providers. The Veteran has undergone several VA orthopedic 
examinations. See 38 C.F.R. § 4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). The Veteran has 
provided additional records from private medical providers, 
and several lay statements in support of his claims. He has 
not requested the opportunity to appear at a hearing in 
support of his claims at any point. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Flatfeet

The Veteran's service-connected flatfeet continues to 
manifest symptomatology corresponding to moderate pes planus, 
which warrants assignment of the current 10 percent rating. 
Hence, this claim for increased rating is denied.

A 10 percent rating has been assigned for bilateral flatfeet 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5276, for the evaluation of pes planus.
The Veteran filed a claim for increased rating for flatfeet, 
and the other service-connected disabilities presently under 
consideration in January 2004.

Under that diagnostic code, a noncompensable rating 
corresponds to mild pes planus, with symptoms relieved by 
built-up shoe or arch support. A 10 percent rating is 
assigned for moderate pes planus, with weight-bearing line 
over or medial to great toe. A 30 percent rating is warranted 
for severe bilateral pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities. A 50 percent 
evaluation is warranted for pronounced bilateral pes planus, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

Records of VA outpatient treatment indicate that on a 
November 2003 consultation with a podiatrist, the Veteran 
reported having bilateral foot pain due to his flat feet 
condition that developed in service. The podiatrist noted 
that he needed permanent inserts for his shoes. Objectively, 
there very low medial arches bilaterally, with full pronation 
on weight bearing. The pedal pulses were palpable, and 
sensation was intact to touch. There was mild flaking skin 
with localized erythema on the left instep. The assessment 
was flat feet. As indicated in a May 2004 general 
consultation, the Veteran had less foot pain with use of new 
arch supports prescribed by the podiatry clinic. 

In February 2004 correspondence the Veteran indicated that a 
VA podiatrist had recently sent him to an outside specialist 
for shoe inserts, which he had also used while on active 
duty. He stated that the benefit of the shoe inserts was that 
it prevented his feet from swelling on a daily basis.

On a November 2004 VA examination of the joints, the Veteran 
reported that he started having bilateral foot pain in the 
early 1990s, leading to a diagnosis of fallen arches and 
treatment with arch supports and soaking late in the day. He 
indicated that he could walk or stand for 15 to 25 minutes at 
a time without significant pain before he needed to sit and 
rest. Upon examination he did have flat feet. There was no 
tenderness to firm palpation. The Achilles tendon alignment 
was normal bilaterally. The Veteran's shoes were too recently 
purchased to assess tread wear. The diagnosis in relevant 
part was bilateral flat feet.

An addendum to the examination report stated that on 
objective testing there was no pain on range of motion of the 
left knee (or any tested joints) except as stated.        The 
examiner further indicated that all of the joints evaluated 
had no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use. 

A November 2005 VA x-ray report pertaining to weight bearing 
views of both feet demonstrated bilateral peaks of the talus. 
There were borderline findings of flat foot, and no 
significant finding was noted. The impression was bilateral 
talar peaks, with borderline findings of flat foot.

During a November 2005 re-examination the Veteran reported 
that he had pain every day, and would take over-the-counter 
pain medication without relief. There were no flare-ups of 
symptoms. He did not use any assistive device or inserts. 
Examination of the bilateral feet revealed decreased arches, 
left worse than right. The left Achilles tendon tracked 
laterally, and the right midline. There was no significant 
callus formation on either foot indicating abnormal 
weightbearing. The Veteran had tenderness on the ball of the 
feet bilaterally. There was no pain on manipulation of the 
feet.

Upon VA examination again in December 2006 revealed the 
Achilles tendons tracked midline. The Veteran had no callus 
formation on either plantar surface. There was no pain on 
manipulation of the foot. As previously indicated, the 
examiner observed that there was no additional limitation due 
to functional loss following repetitive motion testing on any 
of the evaluated orthopedic joints. 



The Board finds that the existing 10 percent rating for 
bilateral pes planus should remain in effect, based upon 
moderate level symptomatology. The criteria for the next 
higher 30 percent evaluation requires severe bilateral pes 
planus with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities. Having considered and 
reviewed the evidence above, these requirements are not 
shown. 

While on VA examination in November 2004, there was clear 
evidence of flat feet, otherwise the feet had no tenderness 
to palpation, and Achilles tendon alignment was normal. A 
more in-depth evaluation during the November 2005 VA 
examination indicated while there was some discomfort there 
was no tenderness on manipulation of the feet. There was also 
no significant callus formation to indicate abnormal 
weightbearing. Achilles tendon alignment was affected on the 
left foot, and not on the right side. However, the Veteran 
did not use assistive devices. Notwithstanding that he had 
decreased arches, there was no indication or suggestion of 
anything approaching marked deformity of the foot. As a whole 
the November 2005 examination showed identifiable symptoms of 
pes planus, though it was absent evidence of severe 
impairment, including one or more of the constituent elements 
of what is defined as severe pes planus under Diagnostic Code 
5276.

On further VA examination December 2006 the findings remained 
essentially unchanged, as there was no callus formation or 
pain on manipulation of the foot. On this occasion, both 
Achilles tendons tracked midline. The overall level of 
impairment at this point remained consistent with no higher 
than a 10 percent rating for moderate impairment. 
Consequently, it is determined that an increased evaluation 
under the applicable rating criteria for pes planus is not 
warranted.

The Board has considered as another potentially applicable 
diagnostic code, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 that pertain to the evaluation of foot 
injuries. There is no indication however of additional 
symptoms and manifestations beyond that directly involving 
pes planus, as to correspond to the 20 percent rating 
assignable under that diagnostic code for a moderately severe 
foot injury.

Left Knee

The Board finds that the present 10 percent ratings assigned 
for left knee orthopedic impairment and instability, 
respectively, represent the correct level of disability 
compensation.

There is a 10 percent evaluation which has been assigned for 
left knee arthritis, based on limitation of left leg flexion, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The RO has also awarded a separate 10 percent rating for left 
knee instability, effective January 30, 2004, premised upon 
38 C.F.R. § 4.71a, Diagnostic Code 5257. The assignment of 
this additional disability evaluation is consistent with the 
provision of the VA General Counsel's opinion in VAOPGCPREC 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997), that a 
claimant may receive separate disability ratings for 
arthritis and instability of the knee. See also 38 C.F.R. § 
4.14 (with the principle that under the rating schedule, 
separate ratings may be granted for distinct manifestations, 
provided not contravening the principle against evaluating 
the same disability under different diagnoses); Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

38 C.F.R. § 4.71a, Diagnostic Code 5260 pertains to 
limitation of leg flexion, and provides for a noncompensable 
rating when flexion is limited to 60 degrees. A 10 percent 
rating requires flexion limited to 45 degrees; a 20 percent 
rating requires flexion limited to 30 degrees; and the 
highest available 30 percent rating requires flexion limited 
to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VA outpatient records show on a May 2004 general medical 
evaluation, the Veteran demonstrated instability of the left 
knee joint, and was advised to take pain medication as 
necessary and decrease his level of walking during a period 
of exacerbation of symptoms. An October 2004 orthopedic 
consultation showed that the Veteran described some knee pain 
and fatigue with prolonged standing. He would stand between 8 
and 10 hours a day at work, and had applied for vocational 
rehabilitation benefits to retrain for some occupation that 
would allow him to sit. The left knee objectively 
demonstrated a positive Lachman's sign, but no varus or 
valgus instability.

The July 2004 report from Dr. W.H., a private orthopedist, 
indicates the Veteran's complaints of left knee instability, 
and continuous pain that had gradually become worse. An 
examination revealed good range of motion in both knees, with 
a well-healed surgical incision on the left side. There was 
no effusion. McMurray's sign was negative on the left. There 
were good anterior-posterior drawer test results. Varus and 
valgus tests were intact, and distal neurovascular 
examination was also grossly intact. There was negative 
patellar compression and apprehension. The impression was in 
part, old patella ligament reconstruction of the left knee 
and repair with follow-up residual chondromalacia and 
instability. The physician prescribed a course of physical 
therapy and use of a knee brace. A corresponding knee x-ray 
demonstrated no obvious fractures or dislocations. There was 
slight genu varus bilaterally.

The November 2004 VA orthopedic examination report indicated 
that the Veteran's left knee displayed an 8-inch vertical 
anterior scar from surgery to repair a torn patella tendon 
two years previously. This tendon tear did not occur during 
the Veteran's documented knee injury in service. The joint 
was stable in all planes and demonstrated motion from 0 to 
135 degrees, without crepitus or apparent pain. There was no 
additional lost range of motion due to pain, fatigue, or 
other factors including following repetitive use. There was 
no instability noted. The Veteran reported that since this 
recent surgery his knee gave way occasionally, to some degree 
on some occasion almost every day, but not resulting in 
falls. The examiner observed that past x-ray reports of the 
left knee, taken in September 2002, showed no bony process 
involving the left knee and calcifications in the quadriceps 
and patellar tendons, probably post-traumatic. 

The diagnosis was in part, recent surgical repair of torn 
patellar tendon in the left knee, not considered related to a 
1993 in-service injury; and that existing x-ray evidence did 
not show traumatic arthritis of the joint, although there 
were calcifications in the patellar tendon.

The report of a November 2005 VA x-ray of the left knee 
indicates the findings of ossification within the quadriceps 
tendon noted on the lateral projection. A radiodensity 
overlying the soft tissues of the knee inferior to the 
patella was considered that it might represent a retained 
loose body. There was an entheophyte at the inferior pole of 
the patella, and the patellar tendon was thickened. The 
impression was of findings suggesting changes of trauma 
and/or surgery or both.

Further examination in November 2005 indicated the Veteran's 
report that following surgical repair of a torn patellar 
tendon, he now had constant pain. The left knee would swell, 
lock, buckle, pop, and grind. The Veteran wore a brace, and 
used a cane periodically. He took over-the-counter pain 
medication with relief. Objectively, there was a well-healed 
anterior vertical scar of 23 by 1.5-cm and well-healed 
surgical scar on the medial surface of the knee or 3 by 1-cm. 
There was significant crepitus with range of motion testing. 
The left knee demonstrated flexion to 90 degrees, and 
extension to 0 degrees, with pain on extremes of both, and 
5/5 motor strength. There was no instability, tenderness, or 
warmth. 

The December 2006 VA examination reflects that on evaluation 
of the left knee, objective examination revealed no 
instability, tenderness, or warmth. Range of motion consisted 
of flexion to 115 degrees with pain, and extension to 0 
degrees with pain. There was 5/5 motor strength. The relevant 
diagnosis was left knee chondromalacia patella status-post 
multiple surgical procedures.

Based upon evaluating orthopedic impairment of the left knee 
comprised by limitation of motion, the present 10 percent 
rating best approximates the severity of this manifestation. 
The July 2004 private orthopedist's report during the 
timeframe under review refers to "good" range of motion and 
itself does not provide numerical findings. On the November 
2004 VA examination, however, the Veteran demonstrated motion 
of flexion to 135 degrees and extension to 0 degrees, without 
apparent pain, or any other impairment given the absence of 
fatigability, weakness or other functional limitation on 
repetitive motion testing. These findings do not correlate to 
a compensable rating under either Diagnostic Codes 5260 or 
5261, including when considering the potential effect of 
functional loss as required under the DeLuca decision. 

The November 2005 VA examination report documents flexion to 
90 degrees, and extension to 0 degrees, with pain only at the 
extremes of motion, and consequently still does not 
correspond to a rating in excess of the current 10 percent. 
The December 2006 VA examination showed somewhat improved 
results consisting of flexion to 115 degrees with pain, and 
extension to 0 degrees with pain at nonspecified points in 
the range of motion. Accordingly, there is no objective basis 
to establish any rating higher than 10 percent under the 
applicable criteria for evaluating limitation of motion.


The additional review of the record as it pertains to left 
knee instability has been completed, and does not 
substantiate assigning a rating in excess of 10 percent under 
Diagnostic Code 5257. The applicable rating criteria provides 
for a 20 percent rating for moderate level of knee 
disability, where involving impairment such as recurrent 
subluxation or lateral instability. On a July 2004 orthopedic 
evaluation, McMurray's sign, anterior-posterior drawer test, 
and varus and valgus tests were normal. The evaluating 
physician did note the presence of instability in his overall 
impression. The November 2004 VA examination did not reveal 
signs of instability, and on objective testing the joint was 
stable in all directions. 

Subsequently, VA examinations dated from November 2005 and 
December 2006 both indicated the absence of instability. As a 
result, the primary source of information on left knee 
instability consists of the Veteran's own reported symptoms, 
which he is indeed competent to provide. See e.g., Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (indicating that claimant 
who is layperson is competent to state own observations 
within the scope of own observation or experience). As to the 
presence of more substantial symptomatology that would 
establish "moderate" knee disability however, the medical 
evidence does not include these findings. A 10 percent rating 
based on "mild" other impairment of the knee remains the 
appropriate disability evaluation. 

In summary, the 10 percent disability ratings which have been 
assigned for both left knee arthritis and instability remain 
the most objectively supported evaluations under the rating 
schedule.

Right Ankle

The current 10 percent rating continues to provide the 
correct evaluation of the Veteran's right ankle disorder, and 
this claim for increase is therefore denied.

The Veteran's service-connected right ankle disorder is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, for limitation of motion of the ankle. 
Under this diagnostic code, a moderate limitation of motion 
of the ankle warrants 10 percent rating, and a marked 
limitation of motion warrants a 20 percent rating. The normal 
range of motion for the ankle is 0 to 20 degrees dorsiflexion 
and 0 to 45 degrees plantar flexion. See 38 C.F.R. § 4.71a, 
Plate II (2008).

The November 2004 VA examination indicated the Veteran's 
report that his right ankle would twist easily, but that 
actual examination of that joint was completely normal, 
without redness, swelling, deformity or any instability. He 
demonstrated range of motion of dorsiflexion to 20 degrees, 
and plantar flexion to 45 degrees. There was no additional 
lost range of motion due to pain, fatigue, or other factors 
including following repetitive use. The Veteran was employed 
as a counselor and conflict prevention specialist for a 
school district, spending significant amounts of his time on 
his feet, and could do these activities but with frequent 
pain. The diagnosis was a normal examination of the right 
ankle.

A November 2005 VA x-ray report pertaining to the right ankle 
showed that the tibiotalar joint was unremarkable and the 
syndesmosis intact. The impression was findings as above with 
talar beak, and no tibiotalar abnormality identified.

The VA examination that month revealed that on evaluation of 
the right ankle, the Veteran had 5/5 motor strength, plantar 
flexion, dorsiflexion, inversion and eversion. Range of 
motion was dorsiflexion to 25 degrees, and plantar flexion to 
40 degrees. There were 2+ distal pulses with no pedal edema. 
The impression was of right ankle chronic strain.

The December 2006 VA examination findings pertaining to the 
right ankle indicate there was 5/5 motor strength in all 
planes, with dorsiflexion to 25 degrees, plantar flexion to 
40 degrees, and good inversion and eversion with pain on 
inversion. Otherwise there was no pain or diminution with 
repetitive testing. The impression was of right ankle 
tendinitis.

Based on the foregoing a 10 percent rating for the Veteran's 
right ankle disorder remains the correct evaluation, as the 
range of motion studies conducted on several examinations 
continued to show at or near normal level of mobility. These 
findings correspond to no more than moderate limitation upon 
motion affecting the right ankle capacity for motion, as 
provided under Diagnostic Code 5271. In evaluating the 
possibility for any higher evaluation under the rating 
schedule, there is no evidence from x-ray reports or 
otherwise that would demonstrate malunion of the ankle joint 
as defined at Diagnostic Code 5273. The Veteran also does not 
have ankylosis of the ankle as to support a compensable 
evaluation under Diagnostic Codes 5270 or 5272. See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (indicating that ankylosis 
is complete immobility of the joint in a fixed position, 
either favorable or unfavorable). Hence, a 10 percent should 
remain in effect for the right ankle disorder under 
consideration.

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected flatfeet, left knee or right ankle disorders have 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular rating. 
The December 2006 VA examination report addressed this point, 
stating that none of the evaluated problems should preclude 
the Veteran from obtaining and maintaining gainful 
employment.

The service-connected disorders under review also have not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims on appeal 
for increased ratings for flatfeet, a left knee disorder on 
the basis of limited motion or instability, and a right ankle 
disorder. Since the preponderance of the evidence is 
unfavorable on these claims, the benefit-of-the-doubt 
doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A higher rating than 10 percent for flatfeet is denied.

A higher rating than 10 percent for left knee arthritis is 
denied.

A higher rating than 10 percent for a left knee disorder, 
evaluated on the basis of instability, is denied.

A higher rating than 10 percent for a right ankle disorder is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


